DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claim 2 includes limitations directed towards a patch substrate to be attached to a body part of a patient wherein a PPG sensor assembly is mounted on the patch, comprising at least one PPG sensor, to non-invasively detect a plurality of sensory modalities and generate electrical signal. The patch is mounted to skin overlaying the AV fistula, and using an accelerometer to determine a ballistic cardiographic measurement in the location of the AV fistula. The closest prior arts discovered by the examiner fail to disclose, teach, or make obvious the limitations above when taken as a whole. Therefore, claim 2 is allowed. Dependent claims 1, 4-7, 9-10, 12, 16-18, 20-23 all depend directly or indirectly from claim 2 and are also allowable. 
The independent claim 24 includes limitations directed towards a patch substrate to be attached to a body part of a patient wherein a PPG sensor assembly is mounted on the patch, comprising at least one PPG sensor, to non-invasively detect a plurality of sensory modalities and generate electrical signal. The patch is mounted to skin overlaying the AV fistula, and using the at least one PPG sensor to determine hematocrit and using the hematocrit to manage a fluid status of the patient. The closest prior arts discovered by the examiner fail to disclose, teach, or make obvious the limitations above when taken as a whole. Therefore, claim 24 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Madeline H. Elkins on 03/14/2022.
The application has been amended as follows: 
Independent claim 2, line 1, “AV fistula” should be changed to “arteriovenous (AV) fistula”.
Independent claim 24, line 1, “AV fistula” should be changed to “arteriovenous (AV) fistula”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792